The appellant brought this appeal from the action of the Baltimore City Court which affirmed the action of the State Tax Commission of Maryland, which, upon appeal to it, affirmed the assessment of the Appeal Tax Court of Baltimore City upon its refusal to abate taxes from the appellant's machinery, which, as its name implies, is engaged solely in the laundry business. The appellant is one of twelve laundries of Baltimore which are attempting to be relieved from the payment of taxes upon their apparatus by Chapter 561 of the Acts of 1916.
The Legislature by Chapter 32 of the Acts of 1912, now codified under sub-paragraph (C), sub-title "Abatement to encourage manufacture" of paragraph 28, title "Taxes," of the new Charter of Baltimore City, — Revised Edition, 1915, whereby it gave power and authority to the Mayor and City Council of Baltimore
  "to provide by general ordinance, whenever it shall seem expedient for the encouragement of the growth and development of manufactories and manufacturing industry in the said city, for the abatement of any or all taxes levied by the authority of the said Mayor and Council of the City of Baltimore or by ordinance thereof, for any of the corporate uses thereof, upon any or all personal property, of every description owned by any individual, firm or corporation in said city and property subject to valuation and taxation therein, including mechanical tools or implements, whether worked by hand or steam or other motive power, machinery, manufacturing apparatus or engines, raw materials on hand, stock in trade, bills receivable, and business credits of every kind, while said personal property shall be actually employed or *Page 101 
used in the business of manufacturing in said city; provided that such abatement shall be extended to all parties, firms and corporations engaged in the branches of manufacturing industry proposed to be benefited by any ordinance passed under the provisions of this paragraph of this section, etc."
The Mayor and City Council pursuant to this power and authority expressly given to them by the above Act enacted on July 6, 1912, Ordinance No. 140, which is practically the same language of sub-paragraph (C) of Chapter 32 of the Act of 1912.
In 1914, by Chapter 324 of the Acts of that year, now codified as section 88 (C) of Article 23 of Bagby's Code, the Legislature enacted a new scheme of taxing laws relating to "ordinary business corporations" which authorized the State Tax Commission of Maryland, when dealing with this type of corporation, to tax
  "all personal property of such corporations exclusive of bonds, shares of stock, and securities as enumerated in Article 81, § 214 of the Code of Public General Laws (1912), and property which, by law, is exempt from taxation, and exclusive of manufacturing plants situated in any city or county in which, by law or ordinance, manufacturing plants are exempt from county or municipal taxation."
By Chapter 561 of the Acts of 1916 the Legislature repealed the Act of 1912 and re-enacted the same in the identical language of that Act with the addition, however, that in the last paragraph thereof they enacted as follows:
  "and provided further, that laundry machinery when employed or used in the business of laundering shall be classed as manufacturing within the purposes of this sub-paragraph."
We have already said that the Act of 1916 is in the identical language as the Act of 1912, so, of course, we find that the Act starts with the language under the head of Abatement *Page 102 
to encourage manufacture "to provide by general Ordinance, whenever it shall seem expedient for the encouragement of the growth and development of manufacturies and manufacturing industry in the said city."
The Mayor and City Council have never availed themselves of the power and authority granted under this Act as they did under the Act of 1912, by the enactment of an ordinance, and thus the Ordinance No. 140, approved on July 6, 1912, is the last expression of the Mayor and City Council upon the subject. We, therefore, are forced to the opinion that until the city does enact an ordinance pursuant to the authority of the Act of 1916 this appellant, and others like situated, can claim no right to this exemption.
We are of the opinion that the lower Court was correct, and we will therefore affirm the order.
Order affirmed, with costs. *Page 103